Exhibit 10.6

SPS COMMERCE, INC.

2010 EQUITY INCENTIVE PLAN

(As amended effective October 29, 2014)

1. PURPOSE.

The purpose of the SPS Commerce, Inc. 2010 Equity Incentive Plan (the “Plan”) is
to attract and retain the best available personnel for positions of
responsibility with the Company, to provide additional incentives to them and
align their interests with those of the Company’s stockholders, and to thereby
promote the Company’s long-term business success.

2. DEFINITIONS.

In this Plan, the following definitions will apply.

(a) “Affiliate” means any corporation that is a Subsidiary or Parent of the
Company.

(b) “Agreement” means the written or electronic agreement containing the terms
and conditions applicable to each Award granted under the Plan. An Agreement is
subject to the terms and conditions of the Plan.

(c) “Award” means a grant made under the Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Stock Units, or Other Stock-Based Award.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means what the term is expressly defined to mean in a then-effective
written agreement (including an Agreement) between a Participant and the Company
or any Affiliate, or in the absence of any such then-effective agreement or
definition, a Participant’s (i) incompetence or failure or refusal to perform
satisfactorily the duties reasonably required of the Participant by the Company
(other than by reason of Disability); (ii) material violation of any law, rule,
regulation, court order or regulatory directive (other than traffic violations,
misdemeanors or other minor offenses); (iii) material breach of any fiduciary
duty or nondisclosure, non-solicitation, non-competition or similar obligation
owed to the Company or any Affiliate; (iv) engaging in any act or practice that
involves personal dishonesty on the part of the Participant or demonstrates a
willful and continuing disregard for the best interests of the Company and its
Affiliates; or (v) engaging in dishonorable or disruptive behavior, practices or
acts which would be reasonably expected to harm or bring disrepute to the
Company or any of its Affiliates, their business or any of their customers,
employees or vendors.

(f) “Change in Control” means, unless otherwise provided in an Agreement, one of
the following:

(1) Any individual, entity or Group (a “Person”), other than (i) one or more
Subsidiaries, or (ii) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, becomes the beneficial owner (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of equity
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities entitled to vote generally in
the election of directors (“voting securities”), except that (A) any acquisition
of Company equity securities by a Person directly from the Company for the
purpose of providing financing to the Company, any formation of a Group
consisting solely of beneficial owners of the Company’s voting securities as of
the effective date of this Plan, or any repurchase or other acquisition by the
Company of its equity securities that causes any Person to become the beneficial
owner of more than 50% of the Company’s voting securities, will not be
considered a Change in Control unless and until, in either case, such Person
acquires beneficial ownership of additional Company voting securities after the
Person initially became the beneficial owner of more than 50% of the Company’s
voting securities by one of the means described in this clause (A); and (B) a
Change in Control will occur if a Person becomes the beneficial owner of more
than 50% of the Company’s voting securities as the result of a Corporate
Transaction only if the Corporate Transaction is itself a Change in Control
pursuant to subsection 2(f)(3);



--------------------------------------------------------------------------------

(2) Individuals who are Continuing Directors cease for any reason to constitute
a majority of the members of the Board; or

(3) The consummation of a Corporate Transaction unless, immediately following
such Corporate Transaction, all or substantially all of the Persons who were the
beneficial owners of Company voting securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than 50% of
the combined voting power of the then outstanding voting securities (or
comparable equity interests) of the surviving or acquiring entity (or its
Parent) resulting from such Corporate Transaction in substantially the same
proportions as their ownership of Company voting securities immediately prior to
such Corporate Transaction.

Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described in Section 2(f) unless the event would also constitute a change in
ownership or effective control of, or a change in the ownership of a substantial
portion of the assets of, the Company under Code Section 409A.

(g) “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, and the regulations promulgated thereunder.

(h) “Committee” means two or more Non-Employee Directors designated by the Board
to administer the Plan under Section 3, each member of which shall be (i) an
independent director within the meaning of the rules and regulations of the
Nasdaq Stock Market, (ii) a non-employee director within the meaning of Exchange
Act Rule 16b-3, and (iii) an outside director for purposes of Code
Section 162(m).

(i) “Company” means SPS Commerce, Inc., a Delaware corporation, or any successor
thereto.

(j) “Continuing Director” means an individual (A) who is, as of the effective
date of the Plan, a director of the Company, (B) who is elected as a director of
the Company subsequent to the effective date hereof pursuant to a nomination or
board representation right of preferred stockholders of the Company, or (C) who
becomes a director of the Company after the effective date hereof and whose
initial election, or nomination for election by the Company’s stockholders, was
approved by at least a majority of the then Continuing Directors.

(k) “Corporate Transaction” means (i) a sale or other disposition of all or
substantially all of the assets of the Company, or (ii) a merger, consolidation,
share exchange or similar transaction involving the Company, regardless of
whether the Company is the surviving corporation.

(l) “Disability” means (A) any permanent and total disability under any
long-term disability plan or policy of the Company or its Affiliates that covers
the Participant, or (B) if there is no such long-term disability plan or policy,
“total and permanent disability” within the meaning Code Section 22(e)(3).

(m) “Employee” means an employee of the Company or an Affiliate.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

(o) “Fair Market Value” means the fair market value of a Share determined as
follows:

(1) If the Shares are readily tradable on an established securities market (as
determined under Code Section 409A), then Fair Market Value will be the closing
sales price for a Share on the principal securities market on which it trades on
the date for which it is being determined, or if no sale of Shares occurred on
that date, on the next preceding date on which a sale of Shares occurred, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or

(2) If the Shares are not then readily tradable on an established securities
market (as determined under Code Section 409A), then Fair Market Value will be
determined by the Committee as the result of a reasonable application of a
reasonable valuation method that satisfies the requirements of Code
Section 409A.

 

2



--------------------------------------------------------------------------------

(p) “Full Value Award” means an Award other than an Option or Stock Appreciation
Right.

(q) “Grant Date” means the date on which the Committee approves the grant of an
Award under the Plan, or such later date as may be specified by the Committee on
the date the Committee approves the Award.

(r) “Group” means two or more persons acting as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of the Company.

(s) “Non-Employee Director” means a member of the Board who is not an Employee.

(t) “Option” means a right granted under the Plan to purchase a specified number
of Shares at a specified price. An “Incentive Stock Option” or “ISO” means any
Option designated as such and granted in accordance with the requirements of
Code Section 422. A “Non-Statutory Stock Option” means an Option other than an
Incentive Stock Option.

(u) “Other Stock-Based Award” means an Award described in Section 11 of this
Plan.

(v) “Parent” means a “parent corporation,” as defined in Code Section 424(e).

(w) “Participant” means a person to whom an Award is or has been made in
accordance with the Plan.

(x) “Performance-Based Compensation” means an Award to a person who is, or is
determined by the Committee to likely become, a “covered employee” (as defined
in Section 162(m)(3) of the Code) and that is intended to constitute
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code.

(y) “Plan” means this SPS Commerce, Inc. 2010 Equity Incentive Plan, as amended
and in effect from time to time.

(z) “Prior Plans” means the Company’s 1999 Equity Incentive Plan and 2001 Stock
Option Plan.

(aa) “Restricted Stock” means Shares issued to a Participant that are subject to
such restrictions on transfer, forfeiture conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.

(bb) “Service” means the provision of services by a Participant to the Company
or any Affiliate in any Service Provider capacity. A Service Provider’s Service
shall be deemed to have terminated either upon an actual cessation of providing
services or upon the entity for which the Service Provider provides services
ceasing to be an Affiliate. Except as otherwise provided in this Plan or any
Agreement, Service shall not be deemed terminated in the case of (i) any
approved leave of absence; (ii) transfers among the Company and any Affiliates
in any Service Provider capacity; or (iii) any change in status so long as the
individual remains in the service of the Company or any Affiliate in any Service
Provider capacity.

(cc) “Service Provider” means an Employee, a Non-Employee Director, or any
consultant or advisor who is a natural person and who provides services (other
than in connection with (i) a capital-raising transaction or (ii) promoting or
maintaining a market in Company securities) to the Company or any Affiliate.

(dd) “Share” means a share of Stock.

(ee) “Stock” means the common stock, $0.001 par value, of the Company.

(ff) “Stock Appreciation Right” or “SAR” means the right to receive, in cash
and/or Shares as determined by the Committee, an amount equal to the
appreciation in value of a specified number of Shares between the Grant Date of
the SAR and its exercise date.

 

3



--------------------------------------------------------------------------------

(ii) “Stock Unit” means a right to receive, in cash and/or Shares as determined
by the Committee, the Fair Market Value of a Share, subject to such restrictions
on transfer, forfeiture conditions and other restrictions or limitations as may
be set forth in this Plan and the applicable Agreement.

(gg) “Subsidiary” means a “subsidiary corporation,” as defined in Code
Section 424(f), of the Company.

(hh) “Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.

3. ADMINISTRATION OF THE PLAN.

(a) Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 3.

(b) Scope of Authority. Subject to the terms of the Plan, the Committee shall
have the authority, in its discretion, to take such actions as it deems
necessary or advisable to administer the Plan, including:

(1) determining the Service Providers to whom Awards will be granted, the timing
of each such Award, the types of Awards and the number of Shares covered by each
Award, the terms, conditions, performance criteria, restrictions and other
provisions of Awards, and the manner in which Awards are paid or settled;

(2) cancelling or suspending an Award, accelerating the vesting or extending the
exercise period of an Award, or otherwise amending the terms and conditions of
any outstanding Award, subject to the requirements of Sections 15(d) and 15(e);
and

(3) establishing, amending or rescinding rules to administer the Plan,
interpreting the Plan and any Award or Agreement made under the Plan, and making
all other determinations necessary or desirable for the administration of the
Plan.

Notwithstanding the foregoing provisions of this Section 3(b), the Board shall
perform the duties and have the responsibilities of the Committee with respect
to Awards made to Non-Employee Directors.

(c) Acts of the Committee; Delegation. A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and any
act of a majority of the members present at any meeting at which a quorum is
present or any act unanimously approved in writing by all members of the
Committee shall be the act of the Committee. To the extent not inconsistent with
applicable law or stock exchange rules, the Committee may delegate all or any
portion of its authority under the Plan to determine and administer Awards that
are made to Participants who are neither Non-Employee Directors nor executive
officers of the Company to one or more persons who are either Non-Employee
Directors or executive officers of the Company.

(d) Finality of Decisions. The Committee’s interpretation of the Plan and of any
Award or Agreement made under the Plan and all related decisions or resolutions
of the Board or Committee shall be final and binding on all parties with an
interest therein.

(e) Indemnification. Each person who is or has been a member of the Committee or
of the Board, and any other person to whom the Committee delegates authority
under the Plan, shall be indemnified by the Company, to the maximum extent
permitted by law, against liabilities and expenses imposed upon or reasonably
incurred by such person in connection with or resulting from any claims against
such person by reason of the performance of the individual’s duties under the
Plan. This right to indemnification is conditioned upon such person providing
the Company an opportunity, at the Company’s expense, to handle and defend the
claims before such person undertakes to handle and defend them on such person’s
own behalf. The Company will not be required to indemnify any person for any
amount paid in settlement of a claim unless the Company has first consented in
writing to the settlement. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such person or persons
may be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise.

 

4



--------------------------------------------------------------------------------

4. SHARES AVAILABLE UNDER THE PLAN.

(a) Shares Available. Subject to Sections 4(b) and (c) and to adjustment as
provided in Section 12(a), the number of Shares that may be the subject of
Awards and issued under the Plan will be 2,600,000, plus any Shares remaining
available for future grants under the Prior Plans on the effective date of this
Plan. Shares issued under the Plan may come from authorized and unissued shares
or treasury shares. In determining the number of Shares to be counted against
this share reserve in connection with any Award, the following rules shall
apply:

(1) Where the number of Shares subject to an Award is variable on the Grant
Date, the number of Shares to be counted against the share reserve prior to the
settlement of the Award shall be the maximum number of Shares that could be
received under that particular Award.

(2) Where two or more types of Awards are granted to a Participant in tandem
with each other, such that the exercise of one type of Award with respect to a
number of Shares cancels at least an equal number of Shares of the other, the
number of Shares to be counted against the share reserve shall be the largest
number of Shares that would be counted against the share reserve under either of
the Awards.

(3) Substitute Awards shall not be counted against the share reserve, nor shall
they reduce the Shares authorized for grant to a Participant in any calendar
year.

(b) Automatic Share Reserve Increase. The share reserve specified in
Section 4(a) will be increased on January 1 of each year commencing in 2011 and
ending on (and including) January 1, 2020 in an amount equal to the lesser of:
(i) 6% of the total number of Shares outstanding as of December 31 of the
immediately preceding calendar year or (ii) such number of Shares determined by
the Board.

(c) Effect of Forfeitures and Other Actions. Any Shares subject to an Award, or
to an award granted under one of the Prior Plans that is outstanding on the
effective date of this Plan (a “Prior Plan Award”), that is cancelled, forfeited
or expires or is settled for cash shall, to the extent of such cancellation,
forfeiture, expiration or cash settlement, again become available for Awards
under this Plan and correspondingly increase the total number of Shares
available for grant and issuance under Section 4(a). The following Shares shall
not, however, again become available for Awards or increase the share reserve
under Section 4(a): (i) Shares tendered (either actually or by attestation) by a
Participant or withheld by the Company in payment of the purchase price of a
stock option issued under this Plan or a Prior Plan, (ii) Shares tendered
(either actually or by attestation) by a Participant or withheld by the Company
to satisfy any tax withholding obligation with respect to the exercise of a
stock option or stock appreciation right award under this Plan or a Prior Plan,
(iii) Shares repurchased by the Company with proceeds received from the exercise
of a stock option issued under this Plan or a Prior Plan, and (iv) Shares
subject to a stock appreciation right award issued under this Plan or a Prior
Plan that are not issued in connection with the stock settlement of that award
upon its exercise.

(d) Effect of Plans Operated by Acquired Companies. If a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines
has shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan.
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Non-Employee Directors prior to such acquisition or combination.

(e) No Fractional Shares. Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number. No
fractional Shares may be issued under the Plan, but the Committee may, in its
discretion, pay cash in lieu of any fractional Share in settlement of an Award.

 

5



--------------------------------------------------------------------------------

(f) Individual Option and SAR Limit. Subject to adjustment as provided in
Section 12(a), the aggregate number of Shares subject to Options and/or Stock
Appreciation Rights granted during any calendar year to any one Participant
shall not exceed 1,500,000 Shares.

5. ELIGIBILITY.

Participation in the Plan is limited to Service Providers. Incentive Stock
Options may only be granted to Employees.

6. GENERAL TERMS OF AWARDS.

(a) Award Agreement. Each Award shall be evidenced by an Agreement setting forth
the number of Shares subject to the Award together with such other terms and
conditions applicable to the Award (and not inconsistent with the Plan) as
determined by the Committee. An Award to a Participant may be made singly or in
combination with any form of Award. Two types of Awards may be made in tandem
with each other such that the exercise of one type of Award with respect to a
number of Shares reduces the number of Shares subject to the related Award by at
least an equal amount.

(b) Vesting and Term. Each Agreement shall set forth the period until the
applicable Award is scheduled to expire (which shall not be more than ten years
from the Grant Date), and any applicable performance period.

(c) Transferability. Except as provided in this Section 6(c), (i) during the
lifetime of a Participant, only the Participant or the Participant’s guardian or
legal representative may exercise an Option or SAR, or receive payment with
respect to any other Award; and (ii) no Award may be sold, assigned,
transferred, exchanged or encumbered other than by will or the laws of descent
and distribution. Any attempted transfer in violation of this Section 6(c) shall
be of no effect. The Committee may, however, provide in an Agreement or
otherwise that an Award (other than an Incentive Stock Option) may be
transferred pursuant to a qualified domestic relations order or may be
transferable by gift to any “family member” (as defined in General Instruction
A(5) to Form S-8 under the Securities Act of 1933) of the Participant. Any Award
held by a transferee shall continue to be subject to the same terms and
conditions that were applicable to that Award immediately before the transfer
thereof. For purposes of any provision of the Plan relating to notice to a
Participant or to acceleration or termination of an Award upon the death or
termination of employment of a Participant, the references to “Participant”
shall mean the original grantee of an Award and not any transferee.

(d) Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries to exercise any Award or receive a payment under any Award payable
on or after the Participant’s death. Any such designation shall be on a form
approved by the Committee and shall be effective upon its receipt by the
Company.

(e) Termination of Service. Unless otherwise provided in an Agreement, and
subject to Section 12 of this Plan, if a Participant’s Service with the Company
and all of its Affiliates terminates, the following provisions shall apply (in
all cases subject to the scheduled expiration of an Option or Stock Appreciation
Right, as applicable):

(1) Upon termination of Service for Cause, all unexercised Options and SARs and
all unvested portions of any other outstanding Awards shall be immediately
forfeited without consideration.

(2) Upon termination of Service for any other reason, all unvested and
unexercisable portions of any outstanding Awards shall be immediately forfeited
without consideration.

(3) Upon termination of Service for any reason other than Cause, death or
Disability, the currently vested and exercisable portions of Options and SARs
may be exercised for a period of three months after the date of such
termination. However, if a Participant thereafter dies during such three-month
period, the vested and exercisable portions of the Options and SARs may be
exercised for a period of one year after the date of such termination.

(4) Upon termination of Service due to death or Disability, the currently vested
and exercisable portions of Options and SARs may be exercised for a period of
one year after the date of such termination.

 

6



--------------------------------------------------------------------------------

(f) Rights as Stockholder. No Participant shall have any rights as a stockholder
with respect to any securities covered by an Award unless and until the date the
Participant becomes the holder of record of the Shares, if any, to which the
Award relates.

(g) Performance-Based Awards. Any Award may be granted as a performance-based
Award if the Committee establishes one or more measures of corporate, business
unit or individual performance which must be attained, and the performance
period over which the specified performance is to be attained, as a condition to
the vesting, exercisability, lapse of restrictions and/or settlement in cash or
Shares of such Award. In connection with any such Award, the Committee shall
determine the extent to which performance measures have been attained and other
applicable terms and conditions have been satisfied, and the degree to which
vesting, exercisability, lapse of restrictions and/or settlement in cash or
Shares of such Award has been earned. Any performance-based Award that is
intended by the Committee to qualify as Performance-Based Compensation shall
additionally be subject to the requirements of Section 17 of this Plan. Except
as provided in Section 17 with respect to Performance-Based Compensation, the
Committee shall also have the authority to provide, in an Agreement or
otherwise, for the modification of a performance period and/or an adjustment or
waiver of the achievement of performance measures upon the occurrence of certain
events, which may include a Change of Control, a Corporate Transaction, a
recapitalization, a change in the accounting practices of the Company, or the
Participant’s death or Disability.

7. STOCK OPTION AWARDS.

(a) Type and Exercise Price. The Agreement pursuant to which an Option is
granted shall specify whether the Option is an Incentive Stock Option or a
Non-Statutory Stock Option. The exercise price at which each Share subject to an
Option may be purchased shall be determined by the Committee and set forth in
the Agreement, and shall not be less than the Fair Market Value of a Share on
the Grant Date, except in the case of Substitute Awards.

(b) Payment of Exercise Price. The purchase price of the Shares with respect to
which an Option is exercised shall be payable in full at the time of exercise,
which may include, to the extent permitted by the Committee, payment under a
broker-assisted sale and remittance program acceptable to the Committee. The
purchase price may be paid in cash or in such other manner as the Committee may
permit, including by withholding Shares otherwise issuable to the Participant
upon exercise of the Option or by delivery to the Company of Shares (by actual
delivery or attestation) already owned by the Participant (in each case, such
Shares having a Fair Market Value as of the date the Option is exercised equal
to the purchase price of the Shares being purchased).

(c) Exercisability and Expiration. Each Option shall be exercisable in whole or
in part on the terms provided in the Agreement. No Option shall be exercisable
at any time after its scheduled expiration. When an Option is no longer
exercisable, it shall be deemed to have terminated.

(d) Incentive Stock Options.

(1) An Option will constitute an Incentive Stock Option only if the Participant
receiving the Option is an Employee, and only to the extent that (i) it is so
designated in the applicable Agreement and (ii) the aggregate Fair Market Value
(determined as of the Option’s Grant Date) of the Shares with respect to which
Incentive Stock Options held by the Participant first become exercisable in any
calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed $100,000. To the extent an Option granted to a
Participant exceeds this limit, the Option shall be treated as a Non-Statutory
Stock Option. The maximum number of Shares that may be issued upon the exercise
of Incentive Stock Options shall equal 4,500,000. No Incentive Stock Option may
be granted after the tenth anniversary of the effective date of the Plan.

(3) No Participant may receive an Incentive Stock Option under the Plan if,
immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, unless (i) the option price for that Incentive Stock
Option is at least 110% of the Fair Market Value of the Shares subject to that
Incentive Stock Option on the Grant Date and (ii) that Option will expire no
later than five years after its Grant Date.

 

7



--------------------------------------------------------------------------------

(4) For purposes of continued Service by a Participant who has been granted an
Incentive Stock Option, no approved leave of absence may exceed three months
unless reemployment upon expiration of such leave is provided by statute or
contract. If reemployment is not so provided, then on the date six months
following the first day of such leave, any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Statutory Stock Option.

(5) If an Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Code Section 422, such Option shall
thereafter be treated as a Non-Statutory Stock Option.

(6) The Agreement covering an Incentive Stock Option shall contain such other
terms and provisions that the Committee determines necessary to qualify the
Option as an Incentive Stock Option.

8. STOCK APPRECIATION RIGHTS.

(a) Nature of Award. An Award of Stock Appreciation Rights shall be subject to
such terms and conditions determined by the Committee, to receive upon exercise
of the Stock Appreciation Right all or a portion of the excess of (i) the Fair
Market Value of a specified number of Shares as of the date of exercise of the
Stock Appreciation Right over (ii) a specified exercise price that shall not be
less than 100% of the Fair Market Value of such Shares on the Grant Date of the
Stock Appreciation Right, except in the case of Substitute Awards.

(b) Exercise of SAR. Each Stock Appreciation Right may be exercisable in whole
or in part at the times, on the terms and in the manner provided in the
Agreement. No Stock Appreciation Right shall be exercisable at any time after
its scheduled expiration. When a Stock Appreciation Right is no longer
exercisable, it shall be deemed to have terminated. Upon exercise of a Stock
Appreciation Right, payment to the Participant shall be made at such time or
times as shall be provided in the Agreement in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee. The Agreement may
provide for a limitation upon the amount or percentage of the total appreciation
on which payment (whether in cash and/or Shares) may be made in the event of the
exercise of a Stock Appreciation Right.

9. RESTRICTED STOCK AWARDS.

(a) Vesting and Consideration. Shares subject to a Restricted Stock Award shall
be subject to vesting conditions, and the corresponding lapse or waiver of
forfeiture conditions and other restrictions, based on such factors and
occurring over such period of time as the Committee may determine in its
discretion. The Committee may provide whether any consideration other than
Services must be received by the Company or any Affiliate as a condition
precedent to the grant of a Restricted Stock Award.

(b) Shares Subject to Restricted Stock Awards. Unvested Shares subject to a
Restricted Stock Award shall be evidenced by a book-entry in the name of the
Participant with the Company’s transfer agent or by one or more Stock
certificates issued in the name of the Participant. Any such Stock certificate
shall be deposited with the Company or its designee, together with an assignment
separate from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby. Any book-entry shall be subject to transfer restrictions and
accompanied by a similar legend. Upon the vesting of Shares of Restricted Stock
and the corresponding lapse of the restrictions and forfeiture conditions, the
corresponding transfer restrictions and restrictive legend will be removed from
the book-entry evidencing such Shares or the certificate evidencing such Shares,
and such certificate shall be delivered to the Participant. Such vested Shares
may, however, remain subject to additional restrictions as provided in
Section 18(c).

(c) Dividends and Distributions. Except as otherwise provided in this Plan and
the applicable Agreement, a Participant with a Restricted Stock Award shall have
all the other rights of a stockholder, including the right to receive dividends
and the right to vote the Shares of Restricted Stock. Except as otherwise
provided in the applicable Agreement, any Shares or property other than regular
cash dividends distributed with respect to unvested Shares subject to a
Restricted Stock Award shall be subject to the same conditions and restrictions
as the underlying Shares.

10. STOCK UNIT AWARDS.

 

8



--------------------------------------------------------------------------------

(a) Vesting and Consideration. A Stock Unit Award shall be subject to vesting
conditions, and the corresponding lapse or waiver of forfeiture conditions and
other restrictions, based on such factors and occurring over such period of time
as the Committee may determine in its discretion. The Committee may provide
whether any consideration other than Services must be received by the Company or
any Affiliate as a condition precedent to the settlement of a Stock Unit Award.

(b) Payment of Award. Following the vesting of a Stock Unit Award, settlement of
the Award and payment to the Participant shall be made at such time or times in
the form of cash, Shares (which may themselves be considered Restricted Stock
under the Plan subject to restrictions on transfer and forfeiture conditions) or
a combination of cash and Shares as determined by the Committee. If the Stock
Unit Award is not by its terms exempt from the requirements of Code
Section 409A, then the applicable Agreement shall contain terms and conditions
necessary to avoid adverse tax consequences specified in Code Section 409A.

(c) Dividend Equivalents. A Stock Unit Award may, if so determined by the
Committee, provide the Participant with the right to receive dividend equivalent
payments with respect to Shares subject to the Award (both before and after the
Shares are earned or vested), which payments may be either made currently,
credited to an account for the Participant, or deemed to have been reinvested in
additional Shares which shall thereafter be deemed to be part of and subject to
the underlying Award, including the same vesting, performance and settlement
conditions.

11. OTHER STOCK-BASED AWARDS.

The Committee may from time to time grant Stock and other Awards that are valued
by reference to and/or payable in whole or in part in Shares under the Plan. The
Committee, in its sole discretion, shall determine the terms and conditions of
such Awards, which shall be consistent with the terms and purposes of the Plan.
The Committee may, in its sole discretion, direct the Company to issue Shares
subject to restrictive legends and/or stop transfer instructions that are
consistent with the terms and conditions of the Award to which the Shares
relate.

12. CHANGES IN CAPITALIZATION, CORPORATE TRANSACTIONS, CHANGE IN CONTROL.

(a) Adjustments for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of FASB ASC Topic 718 — Stock Compensation)
that causes the per share value of Shares to change, such as a stock dividend,
stock split, spinoff, rights offering or recapitalization through an
extraordinary dividend, the Committee shall make such adjustments as it deems
equitable and appropriate to (i) the aggregate number and kind of Shares or
other securities issued or reserved for issuance under the Plan, (ii) the number
and kind of Shares or other securities subject to outstanding Awards, (iii) the
exercise price of outstanding Options and SARs, and (iv) any maximum limitations
prescribed by the Plan with respect to certain types of Awards or the grants to
individuals of certain types of Awards. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights of
Participants. In either case, any such adjustment shall be conclusive and
binding for all purposes of the Plan. No adjustment shall be made pursuant to
this Section 12(a) in connection with the conversion of any convertible
securities of the Company, or in a manner that would cause Incentive Stock
Options to violate Section 422(b) of the Code or cause an Award to be subject to
adverse tax consequences under Section 409A of the Code.

(b) Corporate Transactions. Unless otherwise provided in an applicable
Agreement, the following provisions shall apply to outstanding Awards in the
event of a Change in Control that involves a Corporate Transaction.

(1) Continuation, Assumption or Replacement of Awards. In the event of a
Corporate Transaction, then the surviving or successor entity (or its Parent)
may continue, assume or replace Awards outstanding as of the date of the
Corporate Transaction (with such adjustments as may be required or permitted by
Section 12(a)), and such Awards or replacements therefor shall remain
outstanding and be governed by their respective terms. A surviving or successor
entity may elect to continue, assume or replace only some Awards or portions of
Awards. For purposes of this Section 12(b)(1), an Award shall be considered
assumed or replaced if, in connection with the

 

9



--------------------------------------------------------------------------------

Corporate Transaction and in a manner consistent with Code Sections 409A and
424, either (i) the contractual obligations represented by the Award are
expressly assumed by the surviving or successor entity (or its Parent) with
appropriate adjustments to the number and type of securities subject to the
Award and the exercise price thereof that preserves the intrinsic value of the
Award existing at the time of the Corporate Transaction, or (ii) the Participant
has received a comparable equity-based award that preserves the intrinsic value
of the Award existing at the time of the Corporate Transaction and provides for
a vesting or exercisability schedule that is the same as or more favorable to
the Participant.

(2) Acceleration. If and to the extent that outstanding Awards under the Plan
are not continued, assumed or replaced in connection with a Corporate
Transaction, then the Committee may provide that (i) some or all outstanding
Options and SARs shall become fully exercisable for such period of time prior to
the effective time of the Corporate Transaction as is deemed fair and equitable
by the Committee, and shall terminate at the effective time of the Corporate
Transaction, and (ii) some or all outstanding Full Value Awards shall fully vest
immediately prior to the effective time of the Corporate Transaction. The
Committee will not be required to treat all Awards similarly for purposes of
this Section 12(b)(2). The Committee shall provide written notice of the period
of accelerated exercisability of Options and SARs to all affected Participants.
The exercise of any Option or SAR whose exercisability is accelerated as
provided in this Section 12(b)(2) shall be conditioned upon the consummation of
the Corporate Transaction and shall be effective only immediately before such
consummation.

(3) Payment for Awards. If and to the extent that outstanding Awards under the
Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then the Committee may provide that holders of some or all of such
outstanding Awards must surrender the Awards at or immediately prior to the
effective time of the Corporate Transaction in exchange for payments to the
holders as provided in this Section 12(b)(3). The Committee will not be required
to treat all Awards similarly for purposes of this Section 12(b)(3). The payment
for any Award surrendered shall be in an amount equal to the difference, if any,
between (i) the fair market value (as determined in good faith by the Committee)
of the consideration that would otherwise be received in the Corporate
Transaction for the number of Shares subject to the Award, and (ii) the
aggregate exercise price (if any) for the Shares subject to such Award. Payment
shall be made in such form, on such terms and subject to such conditions as the
Committee determines in its discretion, which may or may not be the same as the
form, terms and conditions applicable to payments to the Company’s stockholders
in connection with the Corporate Transaction, and may include subjecting such
payments to vesting conditions comparable to those of the Award surrendered, or
to escrow or holdback terms comparable to those imposed upon the Company’s
stockholders under the Corporate Transaction.

(c) Change in Control. In connection with a Change in Control that does not
involve a Corporate Transaction, the Committee may provide (in the applicable
Agreement or otherwise) for one or more of the following: (i) that any Award
shall become vested and exercisable, in whole or in part, upon the occurrence of
the Change in Control or upon the involuntary termination of the Participant
without Cause within a specified period of time of the Change in Control,
(ii) that any Option or SAR shall remain exercisable during all or some
specified portion of its remaining term, or (iii) that Awards shall be
surrendered in exchange for payments in a manner similar to that provided in
Section 12(b)(3). The Committee will not be required to treat all Awards
similarly in such circumstances.

(d) Dissolution or Liquidation. Unless otherwise provided in an applicable
Agreement, in the event of a proposed dissolution or liquidation of the Company,
the Committee will notify each Participant as soon as practicable prior to the
effective date of such proposed transaction. An Award will terminate immediately
prior to the consummation of such proposed action.

13. PLAN PARTICIPATION AND SERVICE PROVIDER STATUS.

Status as a Service Provider shall not be construed as a commitment that any
Award will be made under the Plan to that Service Provider or to eligible
Service Providers generally. Nothing in the Plan or in any Agreement or related
documents shall confer upon any Service Provider or Participant any right to
continued Service with the Company or any Affiliate, nor shall it interfere with
or limit in any way any right of the Company or any Affiliate to terminate the
person’s Service at any time with or without Cause or change such person’s
compensation, other benefits, job responsibilities or title.

 

10



--------------------------------------------------------------------------------

14. TAX WITHHOLDING.

The Company or any Affiliate, as applicable, shall have the right to
(i) withhold from any cash payment under the Plan or any other compensation owed
to a Participant an amount sufficient to cover any required withholding taxes
related to the grant, vesting, exercise or settlement of an Award, and
(ii) require a Participant or other person receiving Shares under the Plan to
pay a cash amount sufficient to cover any required withholding taxes before
actual receipt of those Shares. In lieu of all or any part of a cash payment
from a person receiving Shares under the Plan, the Committee (in its sole
discretion) may permit the individual to cover all or any part of the required
withholdings (up to the Participant’s minimum required tax withholding rate)
through a reduction in the number of Shares delivered or a delivery or tender to
the Company of Shares held by the Participant or other person, in each case
valued in the same manner as used in computing the withholding taxes under
applicable laws.

15. EFFECTIVE DATE, DURATION, AMENDMENT AND TERMINATION OF THE PLAN.

(a) Effective Date. The Plan shall become effective on the date it is approved
by the requisite vote of the Board, subject to approval by the Company’s
stockholders. If the stockholders fail to approve the Plan within 12 months of
its adoption by the Board, any Awards already made will be null and void and no
additional Awards shall be made.

(b) Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it shall be distributed, all Awards have expired or terminated or the
Plan is terminated pursuant to Section 15(c), whichever occurs first (the
“Termination Date”). Awards made before the Termination Date may be exercised,
vested or otherwise effectuated beyond the Termination Date unless limited in
the Agreement or otherwise.

(c) Amendment and Termination of the Plan. The Board may at any time terminate,
suspend or amend the Plan. The Company shall submit any amendment of the Plan to
its stockholders for approval only to the extent required by applicable laws or
regulations or the rules of any securities exchange on which the Shares may then
be listed. No termination, suspension, or amendment of the Plan may materially
impair the rights of any Participant under a previously granted Award without
the Participant’s consent, unless such action is necessary to comply with
applicable law, stock exchange rules or accounting rules.

(d) Amendment of Awards. Subject to Section 15(e), the Committee may
unilaterally amend the terms of any Agreement previously granted, except that no
such amendment may materially impair the rights of any Participant under the
applicable Award without the Participant’s consent, unless such amendment is
necessary to comply with applicable law, stock exchange rules or accounting
rules.

(e) No Option or SAR Repricing. Except as provided in Section 12(a), no Option
or Stock Appreciation Right Award granted under the Plan may be (i) amended to
decrease the exercise price thereof, (ii) cancelled in conjunction with the
grant of any new Option or Stock Appreciation Right Award with a lower exercise
price, (iii) cancelled in exchange for cash, other property or the grant of any
Full Value Award at a time when the per share exercise price of the Option or
Stock Appreciation Right Award is greater than the current Fair Market Value of
a Share, or (iv) otherwise subject to any action that would be treated under
accounting rules as a “repricing” of such Option or Stock Appreciation Right
Award, unless such action is first approved by the Company’s stockholders.

16. SUBSTITUTE AWARDS.

The Committee may also grant Awards under the Plan in substitution for, or in
connection with the assumption of, existing awards granted or issued by another
corporation and assumed or otherwise agreed to be provided for by the Company
pursuant to or by reason of a transaction involving a merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation to
which the Company or an Affiliate is a party. The terms and conditions of the
Substitute Awards may vary from the terms and conditions set forth in the Plan
to the extent that the Board at the time of the grant may deem appropriate to
conform, in whole or in part, to the provisions of the awards in substitution
for which they are granted.

17. PERFORMANCE-BASED COMPENSATION.

 

11



--------------------------------------------------------------------------------

(a) Designation of Awards. If the Committee determines at the time a Full Value
Award is granted to a Participant that such Participant is, or is likely to be,
a “covered employee” for purposes of Code Section 162(m) as of the end of the
tax year in which the Company would ordinarily claim a tax deduction in
connection with such Award, then the Committee may provide that this Section 17
will be applicable to such Award, which shall be considered Performance-Based
Compensation.

(b) Performance Measures. If an Award is subject to this Section 17, then the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more of the performance measures specified in Section 17(d) over the
applicable performance period. The Committee shall specify the manner of
calculating the performance measures it selects to use in any performance
period, which may include adjustments to such measures as otherwise defined
under U.S. Generally Accepted Accounting Principles. The Committee may also
adjust performance measures for a performance period to the extent permitted by
Code Section 162(m) in connection with an event described in Section 12(a) to
prevent the dilution or enlargement of a Participant’s rights with respect to
Performance-Based Compensation. The Committee will determine the applicable
performance measures for any performance period and any amount payable in
connection with an Award subject to this Section 17 within the time periods
prescribed by and consistent with the other requirements of Code Section 162(m).
The Committee may adjust downward, but not upward, any amount determined to be
otherwise payable in connection with such an Award. The Committee may also
provide, in an Agreement or otherwise, that the achievement of specified
performance measures in connection with an Award subject to this section 17 may
be waived upon the death or Disability of the Participant or under any other
circumstance with respect to which the existence of such possible waiver will
not cause the Award to fail to qualify as “performance-based compensation” under
Code Section 162(m).

(c) Limitations. Subject to adjustment as provided in Section 12(a), the maximum
number of Shares that may be the subject of Full Value Awards of
Performance-Based Compensation granted to any Participant during any calendar
year shall not exceed 1,500,000 Shares.

(d) For purposes of any Full Value Award considered Performance-Based
Compensation subject to this Section 17, the performance measures to be utilized
shall be limited to one or a combination of two or more of the following
performance criteria: revenues; gross profit; income from operations; net
income; earnings before income taxes; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; earnings before
interest, taxes, depreciation, amortization and share-based compensation
expense; net income per share (basic or diluted); profitability as measured by
return ratios (including, but not limited to, return on assets, return on
equity, return on investment and return on revenues or gross profit) or by the
degree to which any of the foregoing earnings measures exceed a percentage of
revenues or gross profit; cash flow; market share; margins (including, but not
limited to, one or more of gross, operating and net earnings margins); stock
price; total stockholder return; asset quality; non-performing assets; revenue
growth; cash flow per share; operating assets; balance of cash, cash equivalents
and marketable securities; improvement in or attainment of expense levels or
cost savings; economic value added; improvement in or attainment of working
capital levels; employee retention; customer satisfaction; and implementation or
completion of critical projects. Any performance measure utilized may be
expressed in absolute amounts, on a per share basis, as a growth rate or change
from preceding periods, or as a comparison to the performance of specified
companies or other external measures, and may relate to one or any combination
of corporate, group, unit, division, Affiliate or individual performance.

18. OTHER PROVISIONS.

(a) Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan
nor shall anything contained in the Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant. To the extent any person has
or acquires a right to receive a payment in connection with an Award under the
Plan, this right shall be no greater than the right of an unsecured general
creditor of the Company.

 

12



--------------------------------------------------------------------------------

(b) Limits of Liability. Except as may be required by law, neither the Company
nor any member of the Board or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3(c) of the Plan) in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken, or not taken, in good
faith under the Plan.

(c) Compliance with Applicable Legal Requirements. No Shares distributable
pursuant to the Plan shall be issued and delivered unless the issuance of the
Shares complies with all applicable legal requirements, including compliance
with the provisions of applicable state and federal securities laws, and the
requirements of any securities exchanges on which the Company’s Shares may, at
the time, be listed. During any period in which the offering and issuance of
Shares under the Plan is not registered under federal or state securities laws,
Participants shall acknowledge that they are acquiring Shares under the Plan for
investment purposes and not for resale, and that Shares may not be transferred
except pursuant to an effective registration statement under, or an exemption
from the registration requirements of, such securities laws. Stock certificates
evidencing Shares issued under the Plan that are subject to such securities law
restrictions shall bear an appropriate restrictive legend.

(d) Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.

(e) Requirements of Law.

(1) To the extent that federal laws do not otherwise control, the Plan and all
determinations made and actions taken pursuant to the Plan shall be governed by
the laws of the State of Delaware without regard to its conflicts-of-law
principles and shall be construed accordingly.

(2) If any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

(3) It is intended that (i) all Awards of Options, SARs and Restricted Stock
under the Plan will not provide for the deferral of compensation within the
meaning of Code Section 409A and thereby be exempt from Code Section 409A, and
(ii) all other Awards under the Plan will either not provide for the deferral of
compensation within the meaning of Code Section 409A, or will comply with the
requirements of Code Section 409A, and Awards shall be structured and the Plan
administered in accordance with this intent. The Plan and any Agreement may be
unilaterally amended by the Company in any manner deemed necessary or advisable
by the Committee or Board in order to maintain such exemption from or compliance
with Code Section 409A, and any such amendment shall conclusively be presumed to
be necessary to comply with applicable law.

(4) It is intended that the Plan and all Awards granted pursuant to it shall be
administered by the Committee so as to permit the Plan and Awards to comply with
Exchange Act Rule 16b-3. If any provision of the Plan or of any Award would
otherwise frustrate or conflict with the intent expressed in this
Section 18(e)(4), that provision to the extent possible shall be interpreted and
deemed amended in the manner determined by the Committee so as to avoid the
conflict. To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed void as applied to Participants subject to
Section 16 of the Exchange Act to the extent permitted by law and in the manner
deemed advisable by the Committee.

 

13